Citation Nr: 1747226	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date earlier than June 1, 2010 for the addition of the Veteran's spouse to his disability award.

2. Entitlement to an evaluation in excess of 30 percent for residuals, fractured mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active duty service from May 1970 to April 1971 and from September 1972 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision, a June 2011 rating decision, and a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board decides Issue 1 below.  The Board REMANDS Issue 2 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran submitted a VA Form 21-526, Application for Compensation or Pension, which VA received on August 30, 2006; and, within this document, the Veteran supplied all of the information to his current marriages as well as his two prior marriages. 

2. On August 7, 2008, VA issued a rating decision which increased the Veteran's combined disability rating to 30 percent disabling, effective August 14, 2006.  

3. VA erred by finding the Veteran had not submitted all the required information.


CONCLUSION OF LAW

The criteria for an effective date of August 14, 2006, but no earlier, for the addition of the Veteran's spouse as a dependent have been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.109, 3.158, 3.204, 3.401(b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependent Allowance

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and children, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Awards of additional compensation for dependents shall be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  Under prong 1, the "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

VA received a VA Form 21-526, Application for Compensation or Pension, on August 30, 2006.  In Section C, the Veteran disclosed his marriage to his current wife and his two prior marriages, both of which ended in divorce.  The Veteran supplied all of the information requested on VA Form 21-526 for all three marriages.  

On August 7 2008, VA issued a rating decision which increased the Veteran's combined disability rating to 30 percent disabling, effective August 14, 2006.  

On August 8, 2008, a Report of Contact shows VA contacted the Veteran to confirm his marriage to his third - and current - wife.  VA staff did not request information on the Veteran's first two marriages.  

For reasons that are neither clear nor apparent, VA personnel decided the information the Veteran submitted on his VA Form 21-526 was incomplete.  VA then contacted the Veteran in June 2010, and the Veteran supplied the additional information promptly.  VA then added the Veteran's spouse to his disability award, effective June 1, 2010.

The Board finds VA personnel erred in establishing the effective date.  The Veteran supplied all information VA requested in a timely manner on his VA Form 21-526, on August 8, 2008, and in June 2010.  As noted above, the latest of the four dates established in 38 C.F.R. § 3.401(b) controls the effective date of the addition of the Veteran's spouse to his disability award.  Applying 38 C.F.R. § 3.401(b), the "date of claim" is August 30, 2006; date dependency arose is June 18, 1986 (i.e., date of the marriage); the effective date of the qualifying disability rating is August 14, 2006, and the date of commencement of the Veteran's award is August 14, 2006.  The regulation states that the effective date is the latest of these four dates, which is August 30, 2006.  


ORDER

Entitlement to an effective date earlier of August 30, 2006 for the addition of the Veteran's spouse to his disability award is granted.




	(REMAND ON NEXT PAGE)



REMAND

The Veteran perfected his appeal of Issue 2 in January 2013.  He requested a Board hearing in Washington, D.C.  

The Board scheduled his hearing on March 27, 2017.  The Veteran called the Board on March 24, 2017 to notify the Board that he desired to cancel his hearing because "his issues have been resolved," according to a March 27, 2017 Report of General Information.  

The Board contacted the Veteran on September 26, 2017, pursuant to the Veteran's representative's request in the August 2017 Informal Hearing Presentation, to determine if he wished to withdraw his claim.  The Veteran explained that he mistakenly thought VA had resolved his claim because VA has rated him 100 percent disabled.  The appellate process was explained to the Veteran, including the outstanding claim; and, the Veteran clarified that he wished to withdraw his hearing request but to continue his appeal.

The Board notes VA treatment records suggest the Veteran's disability has worsened since his last VA examination.  Therefore, the Board will remand for a new examination before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from September 2014 to present from the Cleveland VAMC.

2. Schedule the Veteran for an examination of the residuals of his fractured mandible to determine its current severity.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


